DETAILED ACTION
Examiner acknowledges receipt of the reply and affidavit filed 10/5/2022, in response to the final office action mailed 5/5/2022.
Claims 165, 179-186, 189, and 191-215 are pending.  Claim 187 has been canceled.  Claims 207-215 are newly added.  Claims 179, 189, 207 (previously claim 187), and 208-209 remain withdrawn from further consideration for the reasons made of record.
Claims 165, 180-186, 191-206, and 210-215 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered with respect to the following rejections but they are not persuasive. 
An action on the merits is presented herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Objections- New objection
Claim 165 is objected to because of the following informalities:  
Claim 165 should be amended to recite “wherein the peptide comprises the [[a]] sequence of”.
Appropriate correction is required.

As noted above, the phrase “comprising a sequence of” is construed by the patent office as encompassing peptide sequences that are less than the full length amino acid sequence, e.g., two amino acids in length.  In contrast, the phrase “comprising the sequence of” requires the entire amino acid sequence of the recited SEQ ID NO.

Claim Rejections - 35 USC § 102- maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 165, 180-186, 193-196, 199, and 200 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. (Hepatology 60(4):587A AASLD abstract #803 (October 2014)- previously cited), as evidenced by Shearer et al. (J Biol Chem 44:23188-23198 (2016)-previously cited - hereinafter referred to as “Shearer 2”).  Shearer 2 is being cited as an evidentiary reference for teaching the amino acid sequence of PZ-235 at p. 23194.
This rejection is maintained from the office action mailed 5/5/2022. 
Please see the above section entitled “sequence interpretation” as to how the office interprets claim language of: “comprising a sequence of” versus “comprising the sequence of”.
Shearer et al teach that PAR2 is a signaling receptor that is highly abundant in hepatocytes, stellate, and inflammatory cells which is proposed to contribute to inflammatory and fibrotic processes that lead towards NASH and liver cirrhosis. The reference teaches the therapeutic potential of a PAR2-based liver-homing pepducin PZ-235 in fatty liver models and evaluate efficacy against liver fibrosis in severe NASH models using histologic, systemic and liver specific reporters as markers of disease progression. Shearer et al. used mouse models of NASH including an acute 2-week methionine/choline-deficient (MCD) diet and chronic 16-week high fat diet (HFD), and chronic liver injury model with carbon tetrachloride (CCl4) for 8-weeks to evaluate the efficacy of PZ-235. Biodistribution and pharmacokinetic analysis showed that PZ-235 preferentially homed to liver with 27-48% of PZ-235 present in liver at 4-48 h after injection. In NASH models in mice, there was a reduction in vesicular fat and triglycerides in PZ-235 treatment groups that was confirmed by liver histology. Data suggest that PAR2 antagonism with PZ-235 protects against  liver steatosis, inflammatory infiltrates, and hepatocyte injury in diet-induced models of NASH. Concurrent treatment of mice with PZ-235 undergoing CCl4-induced liver fibrosis/necrosis gave 66% suppression of hepatocellular necrosis compared to vehicle treatment (P=0.006) and 36% protection against fibrosis as assessed by Sirius-red staining (P=0.031) at the 8 week endpoint. PZ-235 conferred resistance to oxidative stress-damage in hepatocytes and suppressed PAR2-induced stellate cell calcium mobilization, ERK1/2 phosphorylation and inflammatory cytokine secretion. Shearer et al conclude that inhibiting PAR2 with PZ-235 affords significant protection against liver fibrosis, necrosis, inflammation and steatosis, pointing to PAR2 pepducins as an effective broad-based strategy of therapeutic intervention in NASH.
As evidenced by Shearer 2 at p. 23195, PZ-235 has the following amino acid sequence PZ-235 (P2pal-18S; palmitate-RSSAMDENSEKKRKSAIK-NH2), wherein X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent, and X20 is absent.  Examiner expressly notes that PZ-235 is 100% identity to instant SEQ ID NO:70.  See Table 1.
Instant SEQ ID NO:70 was the only PAR2 antagonist that was reduced practice in the instant application.  See paras. [0028]-[0033] of the specification.
Accordingly, instant claims 165, 180-186, 193-196, 199, and 200 are anticipated by Shearer et al.
Response to arguments
Applicant traverses the rejection at p. 9 of the office action mailed10/5/2022.  Applicant asserts that the amendment to claim 165 which remove the possibility of X19 as being absent overcomes the rejection.
This is incorrect.  Applicant appears to have overlooked the section entitled “sequence interpretation” which explicitly sets forth how the Office interprets claim language “the peptide comprises a sequence of”.
Examiner notes that her Art Unit specifically examines peptides and proteins as their subject matter.  As indicated in the above rejection and in the section entitled “Sequence Interpretation”, the office interprets “comprising a sequence of” as encompassing peptide sequences that are less than the full length amino acid sequence, e.g., two amino acids in length.  In contrast, the phrase “comprising the sequence of” requires the entire amino acid sequence of the recited SEQ ID NO.
The rejection is maintained.

In order to overcome this rejection, applicant should amend claim 165 to recite “the peptide comprises the sequence of … SEQ ID NO:42”.  

Claims 165, 180-186, 193-196, and 199 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael et al. (Am J Physiol Gastrointest Liver Physiol 304:G516-26 (2013)-previously cited).  
This rejection is maintained from the office action mailed 5/5 2022. 
Please see the above section entitled “sequence interpretation” as to how the office interprets claim language of: “comprising a sequence of” versus “comprising the sequence of”.
Michael et al. teach that the PAR2 antagonist P2pal-18S can be used in the management of biliary pancreatitis (abstract, pp. G524-G525).  As indicated on p. G523, the peptide has the amino acid sequence RSSAMDENSEKKRKSAIK which has 100% identity with instant SEQ ID NO:70. The peptide is 18 amino acids in length and palmitated at the N-terminus.  The peptide comprises X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent, and X20 is absent.  
Accordingly, instant claims 165, 180-186, 193-196, and 199 are anticipated by Michael et al.
Response to arguments
Applicant traverses the rejection at pp. 9-10 of the office action mailed10/5/2022.  Applicant asserts that the amendment to claim 165 which remove the possibility of X19 as being absent overcomes the rejection.
This is incorrect.  Applicant appears to have overlooked the section entitled “sequence interpretation” which explicitly sets forth how the office interprets claim language “the peptide comprises a sequence of”.
Examiner notes that her Art Unit specifically examines peptides and proteins as their subject matter.  As indicated in the above rejection and in the section entitled “Sequence Interpretation”, the office interprets “comprising a sequence of” as encompassing peptide sequences that are less than the full length amino acid sequence, e.g., two amino acids in length.  In contrast, the phrase “comprising the sequence of” requires the entire amino acid sequence of the recited SEQ ID NO.
The rejection is maintained.

In order to overcome this rejection, applicant should amend claim 165 to recite “the peptide comprises the sequence of … SEQ ID NO:42”.  

Claim Rejections - 35 USC § 112- maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 165, 180-186, 191-199, 201-206, and 210-212 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diabetes, obesity, nonalcoholic steatohepatitis (NASH), NAFLD, liver fibrosis, steatosis [fatty liver disease], and pancreatitis, does not reasonably provide enablement for “complications of diabetes” much less the other recited diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The rejection is maintained from the office action mailed 5/5/2022, but is been amended to reflect claims filed 10/5/2022.
Examiner expressly notes that treatment of diabetes, obesity, nonalcoholic steatohepatitis (NASH), NAFLD, liver fibrosis, steatosis [fatty liver disease], and pancreatitis is deemed to be enabled by supporting data in the instant application, the Kuliopulos Declaration, and cited art.
Examiner further notes that the only peptide reduced practice was PZ-235 (instant SEQ ID NO:70, Table 1 and paras. [0028]-[0033]).  The amino acid sequence is RSSAMDENSEKKRKSAIK wherein X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent and X20 is absent.  
The instant claim scope was amended to eliminate that X19 is absent. Accordingly, the specification did not reduce to practice any peptides (other than those were that were assessed for binding activity per Table 2) that fall within the scope of SEQ ID NO:42.  Specifically, no PAR2 antagonist peptides that fall within the scope of instant SEQ ID NO:42 were assessed in the obese diabetic mouse model.

As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Regarding factors (2) The nature of the invention and (1) The breadth of the claims: 
The claims are drawn to a method of treating a disease comprising administering a peptide comprising the sequence of SEQ ID NO:42 wherein the disorder is pulmonary arterial hypertension, chronic kidney disease, cancer, inflammatory disorders and conditions, acute lung injury, chronic lung injury, diabetes, complications of diabetes, obesity, metabolic syndrome, fibrotic diseases, acute pain, chronic pain, or impetigo.
	The claimed peptides are protease activated receptor-2 (PAR2) antagonists (abstract, paras. [0010]-[0012]).  
	(3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions but is not comprehensive of the full claim scope.
As taught by Yau et al. (J. Med. Chem. 56:7477-7497 (2013)-previously cited), Protease-activated receptor 2 (PAR2) is a distinctive member of an unusual family of four rhodopsin-like, class A G-protein coupled receptors (GPCRs) called PARs. They are not activated directly by endogenous extracellular agonists like most GPCRs but are instead indirectly activated by proteolytic enzymes such as thrombin, trypsin, tryptase, tissue factor/factor VIIa/factor Xa, other serine proteases, and possibly certain metalloproteases (p. 7477).  PAR2 is referred to in older literature as coagulation factor II (thrombin) receptor-like 1 (F2RL1) or G-protein-coupled receptor 11 (GPR11).  Id.  
Laboratory cultured cells frequently do not appropriately reflect expression levels of human PAR2 in primary cells and especially in vivo in a disease setting, where there are many different stimuli present. Furthermore, human GPCRs like PAR2 have traditionally been studied in vitro in isolation, frequently artificially overexpressed by transfection in, for example, CHO cells, but current data suggest that signaling through a GPCR can be significantly influenced by crosstalk from other GPCRs and other receptors, such as Toll-like receptors (TLRs). For example, a PAR2 agonist has been shown to promote association between PAR2 and TLR4 in HEK293 cells, these receptors synergizing to promote NF-κB-dependent inflammatory responses in these cells and in vivo (p. 7477).  Additional studies identified PAR2-TLR crosstalk using different TLR agonists20 and in mouse macrophages. Moreover, signaling pathways in cells can also be different for different species, and it can be dangerous to extrapolate modulated signaling in non-human cells to clinical responses or to use such data in making definitive drug development decisions.  Id.  
Human PAR2 consists of 397 amino acids with molecular weight 44 kDa. It has an extracellular N-terminal domain of ∼75 amino acids tethered to a transmembrane (TM) domain of ∼155 amino acids, assembled in seven pseudo-parallel helical sequences connected by three extracellular and three intracellular loops of ∼117 amino acids, with a small eighth helix within the intracellular C-terminus of ∼50 amino acids. Perturbations of the transmembrane helices (e.g., helix rotation, kinking, or side chain interactions) by extracellular ligand binding are thought to affect intracellular coupling of heterotrimeric G proteins, thereby triggering intracellular signaling cascades that lead to cellular functions (p. 7478).  PAR2, and other PAR subtypes are indirectly activated by certain  proteolytic enzymes. The extracellular N-terminus of PAR2 is cleaved by a (mainly serine) protease at a specific site, and the newly exposed N-terminus (known as a tethered ligand) then folds back and self-activates PAR2 through binding to conserved regions of ECL2 and/or the PAR2 transmembrane region (Figure 1).  Id.  PAR2 is activated by a host of other serine proteases, including trypsin, mast cell tryptase, factors Xa and VIIa, matriptase, granzyme A, kallikreins.  Id.  
The development of PAR2 antagonists has not yet progressed as far as PAR1 antagonists. The structure−activity relationships for PAR2 agonists are not always applicable to PAR2 antagonists, which may bind differently to the receptor. PAR2 peptide “antagonists”, FSLLRY-NH2 and LSIGRL-NH2, inhibited PAR2 activation induced by trypsin but not by the synthetic agonist (SLIGRL-NH2), with IC50 50−200 μM (iCa2+, PAR2-transfected KNRK cells) (p. 7485).  
PAR2 has a unique activation mechanism and is the common target of multiple proteolytic enzymes involved in many biological functions. Given numerous putative roles for PAR2 in inflammatory, respiratory, gastrointestinal, metabolic, cardiovascular, neurological disorders, and cancers, the development of PAR2 agonists and antagonists is expected to produce valuable new therapeutic agents against this novel target. However, mechanisms for how pathological conditions result from PAR2 signaling still remain uncertain in most cases. Biased-signaling properties for recently discovered PAR2 ligands may offer promising opportunities for developing selective agonists/ antagonists that differentially target PAR2-mediated intracellular signaling pathways, and in turn these may have impact on treatment of different disease conditions without compromising beneficial effects of PAR2. Parallel evaluation of PAR2 ligands in multiple assays is encouraged in order to capture the full benefits of PAR2 agonists and antagonists in modulating specific signaling pathways linked to specific pathological disorders (p. 7490).
Nonalcoholic steatohepatitis (NASH) (Merck Manual, accessed 7/29/2016 at URL merckmanual.com, pp. 1-3-previously cited) teaches that the pathophysiology of Nonalcoholic steatohepatitis (NASH) involves fat accumulation (steatosis), inflammation, and, variably, fibrosis.  Steatosis results from hepatic triglyceride accumulation.  Risk factors such as obesity, type 2 diabetes mellitus, or dyslipidemia and in patients with unexplained laboratory abnormalities suggesting liver disease. The most common laboratory abnormalities are elevations in aminotransferase levels.  Prognosis is hard to predict.  Most patients do not develop hepatic insufficiency or cirrhosis. However, some drugs (e.g., cytotoxic drugs) and metabolic disorders are associated with acceleration of NASH. Prognosis is often good unless complications develop.  Treatment involves elimination of causes and control of risk factors.  The only widely accepted treatment goal is to eliminate potential causes and risk factors, e.g., discontinuation of drugs or toxins, weight loss, and treatment for dyslipidemia or treatment for hyperglycemia. Several drugs, e.g., metformin and betaine have not been proved effective.
Cornier et al. (Endo. Rev. 29:777-822 (2008)-previously cited) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
Rheumatoid arthritis (RA; accessed 10/24/2017 at URL merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders (pp. 1-26-previously cited) is a chronic systemic autoimmune disease that primarily involves the joints (abstract).  RA causes damage mediated by cytokines, chemokines, and metalloproteases. Characteristically, peripheral joints (e.g., wrists, metacarpophalangeal joints) are symmetrically inflamed, leading to progressive destruction of articular structures, usually accompanied by systemic symptoms.  Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, T-cell costimulatory molecules, and Janus kinase (JAK) inhibitors, and corticosteroids), and surgery (pp. 14-25).
Baumgart et al. (Lancet 380:1590-1605 (2012)-previously cited) teach that Crohn’s disease and ulcerative colitis are the two main components of inflammatory bowel disease [reads on inflammatory disorders and conditions]. Crohn’s disease is a relapsing inflammatory disease, mainly affecting the gastrointestinal tract, and frequently presents with abdominal pain, fever, and clinical signs of bowel obstruction or diarrhea with passage of blood or mucus, or both (p. 1590).  Choice of the initial drug from an increasingly expanding matrix of medications (table) is directed by phenotype, disease activity, comorbidities, and other individual characteristics of the drug and patient. In most cases a fast acting short-term use agent (i.e., steroids or anti-TNF) to achieve rapid symptom relief and disease control is combined with thiopurines or methotrexate for long-term maintenance (p. 1597).  See also Table, pp. 1598-1599.  Pivotal trials have shown the superiority of combination therapies with thiopurines and TNF blockers for improved symptom control and mucosal healing.  Id. Numerous compounds targeting various aspects (interleukins 6, 10, 11, 12, 17, and 23, TNFα and interferon γ, CD3 and CD4 T cells, leucocyte expansion and migration, antigen presentation by monocytes, macrophages and dendritic cells, oral tolerance, epithelial cell growth, microbial metabolism and composition) of the inflammatory process (figures 1, 2) with different compound classes (monoclonal antibodies, fusion proteins, small molecules, recombinant growth factors and oligonucleotides) have been proposed and engineered for Crohn’s disease and other chronic inflammatory disorders (p. 1600).  Most of these strategies were based on scientific data and conceptual frameworks derived from in-vitro experiments and studies with animals, few of which develop a true illness that resembles human Crohn’s disease. Prediction at the bench of what will eventually work at the bedside is increasingly difficult.  Id. 
Atopic dermatitis (often referred to as eczema) (Merck Manual, accessed 11/30/2020 at URL merckmanual.com, pp. 1-8-previously cited) is a chronic inflammatory skin disorder with a complex pathogenesis involving genetic susceptibility, immunologic and epidermal barrier dysfunction, and environmental factors. Pruritus is the primary symptom; skin lesions range from mild erythema to severe lichenification. Diagnosis is by history and examination. Treatment is moisturizers, avoidance of allergic and irritant triggers, and often topical corticosteroids or immune modulators.
Weiner (Arch. Neurol. 61:1613-1615 (2004)-previously cited) teaches that multiple sclerosis is a T-cell mediated autoimmune disease in which inflammation is sustained by autoreactive T cells directed against components of the myelin (p. 1614, col. 3).  Immune abnormalities in MS include activated T cells in the blood and cerebrospinal fluid, T-cell reactivity to myelin antigens, Th1-type inflammation in the brain (IL-12 and chemokine  expression), local central nervous system (CNS) immune reaction (Ig-G), linkage of immune abnormalities to clinical course and magnetic resonance imaging, and major histocompatibility complex linkage (p. 1613, col. 1).  The etiology and pathogenesis of multiple sclerosis (MS) have been much debated during the past 50 years. It is now recognized that MS is a complex disease with different clinical and pathological phenotypes, perhaps reflecting different pathways to tissue injury. Thus, MS may not be a single disease entity. Id.
Idiopathic pulmonary fibrosis (IPF) (Merck Manual, accessed 11/30/2020 at URL merckmanual.com, pp. 1-3-previously cited), the most common form of idiopathic interstitial pneumonia, causes progressive pulmonary fibrosis.  A combination of environmental, genetic, and other unknown factors probably contribute to alveolar epithelial cell dysfunction or reprogramming, which leads to abnormal fibroproliferation in the lung. There is ongoing research into the contributions of genetics, environmental stimuli, inflammatory cells, the alveolar epithelium, mesenchyme, and matrix.  Symptoms and signs develop over months to years and include exertional dyspnea, cough, and fine (Velcro) crackles. Diagnosis is based on history, physical examination, high-resolution CT, and/or lung biopsy, if necessary. Treatment may include antifibrotic drugs and oxygen therapy. Lung transplantation has been shown to be successful in otherwise healthy IPF patients. However, most patients deteriorate with a median survival of about 3 years from diagnosis.
In regards to obesity, it is well known in the art that obesity occurs over time when you eat more calories than you use. The balance between calories-in and calories-out differs for each person (Medline Plus, http://www.nlm.nih.gov/medlineplus/obesity.html-previously cited). Factors that might tip the balance include your genetic makeup, overeating, eating high-fat foods and not being physically active (Medline Plus). Many of the strategies that produce successful weight loss and maintenance help prevent obesity (St. John Providence Health Center; Preventing Obesity, http://www.stjohnprovidence.org/HealthInfoLib/swarticle.aspx?type=85&id=P07863 - previously cited). Improving eating habits and increasing physical activity play a vital role in preventing obesity, but because of the variety of causes and individual physiology of subjects.

The Merck manual indicates that there are plethora of inflammatory disorders known, for example, Pelvic Inflammatory Disease, Temporomandibular Disorders, and Chronic Inflammatory Demyelinating Polyneuropathy (CIDP), to name just a few (see Merck manual, Inflammatory Disorders enclosed). Additionally, the Merck manual indicates that there are numerous numbers of types of dermatitis, for example, contact dermatitis, stasis dermatitis, perioral dermatitis, atopic dermatitis (Eczema). To name just a few (see Merck manual, Dermatitis enclosed). Additionally, the Merck manual indicates that there are plethora of inflammations (see Merck manual, Inflammation enclosed). 
           The art recognizes that there are countless different inflammatory disorders and conditions, but does not provide how to determine the individuals who are susceptible to these inflammatory disorders and conditions.

There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
Cholangiocarcinoma is also known as bile duct cancer is a relatively rare form of caner (Cholangiocarcinoma  accessed 3/12/2017 at URL surgery.usc.edu/divisions/tumor/pancreasdiseases/web%20pages/BILIARY%20SYSTEM/cholangiocarcinoma).  Cholangiocarcinoma is considered to be an incurable and rapidly lethal cancer unless both the primary tumor and any metastases can be fully removed by surgery. Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.

Shanks et al. (Philosophy, Ethics, and Humanities in Medicine 4:2,pp. 1-20 (2009)- previously cited) teach that when one empirically analyzes animal models using scientific tools they fall far short of being able to predict human responses. This is not surprising considering what we have learned from fields such evolutionary and developmental biology, gene regulation and expression, epigenetics, complexity theory, and comparative genomics (abstract).  There are both quantitative and qualitative differences between species. This is not surprising considering our current level of knowledge vis-à-vis evo devo, gene regulation and expression, epigenetics, complexity theory, and comparative genomics. Hypotheses generate predictions, which can be then proven true or false. Predict has a very distinct meaning in science and according to some is the foundation of science itself. Prediction does not mean retrospectively finding one animal that responded to stimuli like humans and therefore saying that the animal predicted human response nor does it mean cherry picking data nor does it mean occasionally getting the right answer (p. 18).

(4) The relative skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
The prior art does not teach or suggest that a PAR2 antagonist peptide as a panacea treatment for all diseases and disorders that fall within the instant claim scope. 
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application indicates that there is no single agent that can treat all of the recited medical diseases and disorders. the claimed diseases and disorders encompass different diseases with distinct etiologies and pathologies.   It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
	Applicant’s activity is based on the determination of predicting those who are susceptible to ALL inflammatory disorders and conditions, inflammation, cancer, fibrotic diseases, “complications” of diabetes, hypertension, lung injury, pain, metabolic syndrome, impetigo, etc.  Since the activity is based on determining the patient population that is susceptible to disorders, conditions and diseases with variable etiologies, the predictability in the art is low. This is due to the fact that the art has recognized that there are plethora of different diseases, but does not provide how to determine the individuals who are susceptible to recited diseases that fall within the instant claim scope. For example, even with the dermatitis, there are different types of dermatitis.
     Table 2 indicates that the claimed peptides of Table 2 had highly variable in antagonistic activity.  In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than albumin variant polypeptides, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
	      There are too many variables between the patient populations, thus, it clearly shows the unpredictability of the art.   
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	Table 1 includes the amino acid sequences of SEQ ID NOs:1-41 and 70 (para. [0116]).  Table 2 indicates antagonistic activity of peptides of SEQ ID NOs: 1-41 and 70 at 3 µM and 10 µM, respectively (para. [0207]).  Examiner expressly notes that the peptides of Table 2 were highly variable in antagonistic activity.
	The claimed peptide of SEQ ID NO: 70 was used in the assays of figures 1-6 (para. [0028]).  Figures 1A and 1B indicate a reduction in glycosylated hemoglobin (HbA1c) levels in male obese diabetic mice. Figure 2 indicates a decrease in blood glucose in male diabetic mice.  Examiner notes that it is unclear if the blood glucose levels were taken before a morning meal or if the blood results are postprandial blood glucose levels.
	Figure 3 indicates that diabetic mice had an average decrease of blood glucose by 2mmol/L over six hours at days 1, 8, and 22.  Examiner notes that the overall blood glucose level starting point (0 hr) at days 1, 8, and 22 appears to increase.  For example, in the peptide treated mice, Day 1, 0 hr was approximately 20 mmol/L; Day 8, 0 hr was approximately 21 mmol/L; and Day 22, 0 hr was approximately 26 mmol/L.  Thus, although it appears that there is a decrease over six hours in blood glucose levels between the treated and vehicle control, the overall basal blood glucose levels appear to increase at days 1, 8, and 22.
	Figures 4A and 4B indicate a decrease in plasma insulin and an increase in plasma glucagon in diabetic mice, respectively. 
	Figures 5A and 5B indicate a decrease in plasma triglycerides in diabetic mice.  Figure 6 indicates a decrease in liver triglycerides and diabetic mice.
There are no other examples of treatment of other recited diseases or disorders.
There is no specific guidance for the amount of drug needed for treatment of a given disease.  The specification generally teaches the term "therapeutically effective amount" means that amount of active peptide or composition thereof that elicits the biological or medicinal response in a tissue, system, animal, or human that is being sought by a researcher, veterinarian, medical doctor, or other clinician (para. [0051]).  The specification further states that a prescribing physician will normally determine the daily dosage with the dosage generally varying according to the age, weight, and response of the individual patient, as well as the severity of the patient's symptoms.  Administration occurs in an amount of "agent" [claimed peptide] of between about 0.1 mg/kg of body weight to about 60 mg/kg of body weight per day, or between 0.5 mg/kg of body weight to about 40 mg/kg of body weight per day.  Another therapeutic dosage that comprises the instant composition includes from about 0.01 mg to about 1000 mg of agent.  In another embodiment, the dosage comprises from about 1 mg to about 5000 mg of agent (para. [0203]).  
(8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  
Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims.  As noted by Shanks et al. (Philosophy, Ethics, and Humanities in Medicine 4:2,pp. 1-20 (2009)- previously cited), animal models are not always predictive of what actually happens in humans.  Examiner further notes that the binding assays showed highly variable results thus further contributing to the unpredictable nature of the claim scope (see table 2 of specification).  There is an undue burden of experimentation that would be needed in the instant application in view of the lack of specific guidance given in the application over the scope of diseases that fall within the instant claim scope.
Response to arguments
Applicant traverses the instant rejection at pages 10-14 of the reply filed 10/5/2022.  Applicant has further filed the Kuliopulos declaration in further support of their position arguments.  Examiner will first discuss the declaration.

Examiner has reviewed and considered the Kuliopulos declaration filed 10/5/2022.  Exhibit B purports to demonstrate that SEQ ID NO:13 protects against NASH liver injury, fibrosis, lipid accumulation, and systemic cholesterol in mice (p. 2 of the declaration).  Declaration states that mice on the AMLN diet exhibited “homework features of NASH in the context of metabolic disease, including steatosis, fibrosis, and elevated plasma ALT”.  Id.  Exhibit C shows a histological results from the NASH mice administered SEQ ID NO;12, including liver fibrosis and steatosis [fatty liver accumulation], and inflammation (pp. 3-4 of the declaration, Fig. C-1). Examiner expressly notes that it is not clear from the declaration as to what the assessment of “inflammation” actually assessed or measured.  Exhibit D indicates a decrease in blood glucose in diabetic mice administered SEQ ID NO:9 (p. 4 and Fig. C), indicating utility for treating diabetes and obesity.  Exhibit E indicates a decrease in plasma triglycerides in diabetic mice administered SEQ ID NOs:9 or 13 (pp. 5-6).  The declaration asserts that the data indicates that the peptides are useful in treatment of metabolic syndrome, obesity, type II diabetes, complications of diabetes, and dyslipidemia (p. 5). 

Examiner reiterates that metabolic syndrome is a collection of diseases and disorders, of which NASH is only one disease that falls within the umbrella term of metabolic syndrome.  Cornier et al. (Endo. Rev. 29:777-822 (2008)-previously cited) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).   Thus the teachings of mice and treatment of NASH, diabetes and dyslipidemia, using SEQ ID NOs:9 and 13 cannot be extrapolated to all iterations of diseases that fall within the scope of the term “metabolic syndrome”.  
With regard to the traversal of the enablement rejection, Applicant asserts that the claims are not unduly broad that the claims are limited to a method of treating specific using peptides of SEQ ID NO:42 (p. 11 of the reply filed 10/5/2022).  Applicant filed the Kuliopulos Declaration, refers to sections of the specification, impose following data to assert support for treating various diseases, including but not limited to, diabetes, obesity, NASH, NAFLD, inflammation, fibrosis, and metabolic syndrome (p. 11).  Applicant asserts that undue experimentation is ultimately a matter of degree and necessarily indicates that some experimentation is permitted, as long as it is merely routine and the application provides a reasonable amount of guidance (referring to case law at p. 11).

Applicant further quotes different parts the specification and cited references for the assertion that “modulation of PAR2 may be useful in treating the claimed indications” and that “stimulation or expression of PAR2 is implicated in various diseases” (p. 12).  

Applicant refers to several references that were addressed in the previous final office action.
In reference to Schmidlin et al. J. Immunol 2002, 169:5315-5321: pp. 5320-5321), applicant asserts that the reference teaches that PAR2 expression is elevated in animal models of lung inflammation, asthma, and bronchitis.  Applicant asserts that the reference the reference states that “PAR2 antagonist may be useful therapies for inflammatory airway disease” (reply at p. 13).
Examiner notes that the full quote is from the abstract and is: our results support the proposal that tryptase inhibitors and PAR2 antagonists may be useful therapies for inflammatory airway disease.  The reference further states:
One obstacle toward defining the role of PAR2 in the airway is the lack of selective agonists. For example, trypsin can activate PAR1, PAR2, and PAR4, and peptides corresponding to the tethered ligands of PARs are effective agonists only at high concentrations and are not always selective. Additionally, the effects of proteases could be due to cleavage of proteins other than PARs. A second obstacle is that antagonists of PAR2 have yet to be identified. 

p. 5316. Emphasis added.  Examiner expressly notes that Schmidlin et al. did not reduce to practice any PAR2 inhibitors and data is based on transgenic mice that were PAR2 deletion mutant or overexpressed PAR2.
With regard to Kwapiszewska et al. (Circ Res 2012, 110:1179-91), applicant states that a PAR2 antagonist shows reduction of fibrosis and long and aim pulmonary arterial hypertension model (p. 12).  However, what applicant does not include is that mice exhibited an increase in right ventricular systolic pressure (RVSP) (p. 1184). The PAR-2 antagonist caused a significant increase of cardiac output (CO) and tricuspid annular plane systolic excursion (TAPSE) in comparison with placebo (Figure 8C and 8D).  Id.  It is further noted that the instant claimed peptides have completely different sequences than the PAR2 peptide antagonist of Kwapiszewska et al. (FSLLRY-amide).  Thus, the findings of Kwapiszewska et al. cannot be extrapolated to entirely different peptides as instantly claimed.  
Regarding Michael et al. (Am J Physiol Gastrointest Liver Physiol 2013, 304:G516-26), applicant asserts that the PAR2 antagonists of the reference reduced severity of biliary pancreatitis (p. 12).  Applicant states that the PAR antagonist of Michael et al has structural features in common with the claimed PAR2 antagonists (p. 13).  Examiner notes that Michael et al. is cited in the 102(a)(1) rejection set forth above. It is further noted that the instant enablement rejection has been amended to reflect that the claims are enabled for treating pancreatitis in view of the teachings of Michael et al.
Regarding Shearer et al. J Biol Chem 2016, 44:23188-23198), applicant asserts that the PAR2 reduced liver fibrosis, collagen deposition, inflammatory cytokines, NAFLD activity score, steatosis, triglycerides, aspartate transaminase, alanine transaminase, and stellate cell proliferation (p. 13).  Applicant states that the of Shearer et al has structural features in common with the claimed PAR2 antagonists (p. 13).  Examiner notes that Shearer et al. is cited in the 102(a)(1) rejection set forth above. It is further noted that the instant enablement rejection has been amended to reflect that the claims are enabled for treating NAFLD, liver fibrosis, steatosis [fatty liver disease],  in view of the teachings of Shearer et al.
Applicant states at page 13 of the reply (emphasis added): 
These references therefore suggest that inhibition or downregulation of PAR2 should modulate these responses. Accordingly, Schmidlin, Kwapiszewska, Michael and Shearer support that PAR2 inhibition may be used to treat cancer, pulmonary arterial hypertension, and inflammatory disorders and conditions. It is relevant that the references do not reduce PAR2 inhibitors to practice because the application provides particular antagonists demonstrates their efficacy in inhibiting PAR2.  See Application, Table 2.

With regard to Vergnolle et al. (Nat Med  2001, 7:821-826) and Lam et al (Pain 2010, 149: 263-272), applicant asserts that the references support that PAR2 may be used to treat pain, such as acute pain, chronic pain, inflammatory pain, cancer pain, or neurogenic pain (p. 13). Applicant overlooks the fact that Vergnolle et al. indicates that PAR2 antagonists may not be successful in treating pain.  The reference even cautions the skilled artisan that treatment may lead to adverse effects.  See Vergnolle et al pp. 823-824.   Examiner reiterates that the results of Lam et al were from PAR2-deficient mice (p. 264).  No PAR2 antagonists were actually reduced to practice.  
Examiner further reminds applicant of Shanks et al. (Philosophy, Ethics, and Humanities in Medicine 4:2,pp. 1-20 (2009)- previously cited) which teach that when one empirically analyzes animal models using scientific tools they fall far short of being able to predict human responses. This is not surprising considering what we have learned from fields such evolutionary and developmental biology, gene regulation and expression, epigenetics, complexity theory, and comparative genomics (abstract).  There are both quantitative and qualitative differences between species.
Table 2 indicates antagonistic activity of peptides of SEQ ID NOs: 1-41 and 70 at 3 µM and 10 µM, respectively (para. [0207]).  Examiner expressly notes that the peptides of Table 2 were highly variable in antagonistic activity.  Compare, for example, SEQ ID NOs: 1, 6, 28, 36, and 39.  SEQ ID NOs: 6 and 30 indicate an inverse correlation; the inhibition decreased with the increase in peptide concentration.  SEQ ID NOs: 8, 25, 28, and 36 had similar antagonistic activity, regardless of the peptide concentration.  Only SEQ ID NO:70 was actually reduced to practice in assays assessing HbA1c, blood glucose, plasma insulin, and liver triglycerides in an obese diabetic mouse model.  Examiner does acknowledge the Kuliopulos declaration indicates supportive data for SEQ ID NOs:9 and 13. 
The specification and applicant’s arguments utilize phrasing such as “implicated”, “suggest”, “may”, “should", “proposed to be involved”, etc., to indicate enablement of the claimed PAR2 antagonists of SEQ ID NO:42 for the myriad of claimed diseases and disorders.  Examiner expressly notes that correlation of PAR2 expression is not the same thing as disease causation and cannot be extrapolated to a method of treatment of all of the recited diseases and disorders.
With respect to enablement and working examples, the issue of “correlation” is related to the issue of the presence or absence of working examples. “Correlation” as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example “correlates” with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute “working examples.” In this regard, the issue of “correlation” is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995). See MPEP §2164.02.
Examiner maintains that the skilled artisan would be burdened with extrapolation from limited data to treatment of all of the claimed diseases and disorders which cover a variety of etiologies. 
The skilled artisan cannot extrapolate from a three peptides, SEQ ID NOs:9, 13, and 70, that was reduced to practice in the instant specification and Kuliopulos declaration.  Examiner reiterates that the claimed diseases and disorders encompass different diseases with distinct etiologies and pathologies, and various organs throughout the body.   Based on limited data, it is deemed to be undue experimentation on the part of the skilled artisan to assess not only what peptides would be suitable for each of the recited diseases and disorders, but also identification of the specific dosage amount and route of administration required with respect to each peptide and disease.  
The rejection is maintained for at least these reasons and those previously made of record.

Examiner notes that the instant rejection has been amended to reflect that the claims are enabled for treatment of diabetes, obesity, nonalcoholic steatohepatitis (NASH), NAFLD, liver fibrosis, steatosis [fatty liver disease], and pancreatitis.


Examiner Comment - ODP rejection
The status of the instant application has been switched from a continuation to a divisional of Appl. No. 15/349,364 (issued as Pat. No. 11,091,533).  Applicant pursued composition claims in the ‘364 application.  Applicant has pursued the method claims in the instant application.
Examiner refers Applicant to the Notice of Allowance mailed 3/16/2020 in the Appl. No. 15/349,364 file wrapper.  Per pages 5-6 of the action, the restriction requirement of method claim 165 was withdrawn and the method claim was rejoined.  

Applicant subsequently filed a 312 amendment on 6/16/2020.  A notice of withdrawal from issuance was mailed 7/30/2020.  Prosecution was reopened and a non-final office action was mailed 12/4/2020.  Examiner expressly notes that the rejoined method claims were examined on the merits in the office action mailed 12/4/2020.  Applicant voluntarily canceled all method claims on 6/25/2021.  A notice of allowance for the composition claims was mailed 3/26/2021.
Thus, the restriction requirement mailed 9/8/2017 was withdrawn and method claims were examined on the merits. Applicant proceeded to voluntarily cancel the method claims.  
Consistent with MPEP § 804.01(E), a double patenting rejection is appropriate and the safe harbor provisions of 35 USC §121 do not apply to the instant application. 

Double Patenting- maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 165, 180-186, 191-206, and 210-215 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-95 of U.S. Patent No. 11,091,533 (hereinafter “the ‘533 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a divisional of the ‘533 patent.
The rejection is maintained from the office action mailed 5/5/2022, but has been amended to reflect claims filed 10/5/2022.
The instant claims are drawn to a method of treating a disorder comprising administering a peptide to a subject in need thereof, wherein the peptide comprises the sequence of the peptide formula of SEQ ID NO:42, and wherein the disorder is pulmonary arterial hypertension, chronic kidney disease, cancer, inflammatory disorders and conditions, acute lung injury, chronic lung injury, diabetes, complications of diabetes, obesity, metabolic syndrome, fibrotic diseases, acute pain, chronic pain, or impetigo.  Claims 180-186 and 191-195 recite specific amino acids for variable positions X4-X20 of SEQ ID NO:42.  Instant claim 196 recites that the peptide is 13-30 amino acids in length. Dependent claims 197-206 and 212-215 recite specific diseases and or disorders to be treated, e.g., NASH and atopic dermatitis.  
Claims 1-6 and 11-45 of the ‘533 patent recite a peptide comprising a sequence of SEQ ID NO:42 wherein the peptide comprises a hydrophobic moiety that is a lipid moiety selected from C8-C24.  Claims 2-6, 11, 14 -36,and 38 of the ‘533 patent recite specific amino acids for variable positions X4-X20 of SEQ ID NO:42.  claim 12 of the ‘533 patent recites peptide length of 11-30 amino acids.  claim 13 of the ‘533 patent recites a pharmaceutical composition comprising the peptide of claim 1.  Claims 32 and 33 of the ‘533 patent recite amino acid lengths of 13-18 and 15-18, respectively.  Claims 37 and 39-45 of the ‘533 patent recite SEQ ID NOs:9, 11, 13, and 15. 
The instant claims are directed to a method of treating a recited disorder comprised of administering the patented composition.  It would be obvious to one of ordinary skill in the art at the time the invention was made that the composition of the ‘533 patent will be used for treating disorders because the patented composition is comprised of the same peptides recited in the instant claims.  Furthermore, the ‘533 patent disclosed, but did not claim the method of treating disorders such as inflammatory disorders and atopic dermatitis comprised of administering the patented composition (e.g., cols. 2, 6, 30-35).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
	Claims 165, 180-186, 191-206, and 210-215 remain/are rendered obvious in view of claims 1-95 of the ‘533 patent.
Response to arguments
	Applicant requests that the rejection be held in abeyance at p. 14 of the reply filed 10/5/2022.  
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Closest prior art 
The amino acid sequence of elected peptide species SEQ ID NO:9 appears to be free  the prior art. The closest prior art to the sequence of SEQ ID NO:9 is SEQ ID NO: 150112 of Boukharov et al. (U.S. Pat. No. 8067671- previously cited).  Instant SEQ ID NO:9 has 58% identity with amino acid positions 37-52 of SEQ ID NO: 150112.
Kuliopulos et al. (U.S. 2014/0087993- previously cited) teach the rational design and use of potent and specific GPCR antagonist pepducins based on GPCR regions such as the third intracellular loop and adjacent regions (abstract).  Kuliopulos et al. disclose a PAR2 pepducin, i.e., P2pal-14GQ, having the amino acid sequence comprising GDENSEKKRKQAIK (SEQ ID NO:24).  This peptide has 100% identity with instant SEQ ID NO: 38, corresponding with amino acid positions X5-X18 of SEQ ID NO:42 of instant claim 165. See Table 1 for amino acid position alignment. Positions X19-X20 are absent.  
In contrast, instantly claimed peptides of SEQ ID NO:42 require that X19 is present; making the claimed peptides longer in length than the peptide of Kuliopulos et al.

The amino acid sequence of SEQ ID NO:13 appears to be free  the prior art. The closest prior art to the sequence of SEQ ID NO:13 is SEQ ID NO: 38 of Kuliopulos et al. (U.S. 2014/0087993- previously cited).  Instant SEQ ID NO:13 has 67.8% identity with SEQ ID NO: 38.

Conclusion
Claims 165, 179-186, 189, and 191-215 are pending.  Claims 179, 189, 207 (previously claim 187), and 208-209 are withdrawn.
Claims 165, 180-186, 191-206, and 210-215 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654